        Case 2:20-cv-02461-JAR-GEB Document 24 Filed 04/19/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF KANSAS

 KEVIN R. STEWART,                               )
                                                 )
                                                 )
                                Plaintiff,       )
 vs.                                             )   Case No. 2:20-cv-02461-JAR-GEB
 UPS,                                            )
                                                 )
                                                 )
                                Defendant.       )


                                              ORDER

        This matter comes before the court upon Defendant’s Motion for Order to Release KHRC

Documents with Suggestions in Support (ECF No. 23). The Court finds the Kansas Human Rights

Commission (KHRC) documents appear to be relevant and discoverable. Therefore, the Motion is

granted. Defendant shall mail a copy of this order to the KHRC. Accordingly,

        IT IS HEREBY ORDERED that the KHRC shall produce to any party to this action, or

any attorney representing such a party, a copy of its investigative file(s) pertaining to the charges

filed by Plaintiff Kevin R. Stewart, KHRC No. 42038-20, except such portions thereof which may

be of a deliberative or conciliatory nature or are attorney work product of the KHRC’s legal staff.

If redactions are not necessary, the KHRC shall contemporaneously permit any party to this action,

or any attorney representing such a party, access to such investigative file(s) for inspection and

copying. The KHRC is ordered to allow copies of the same to be made at the expense of the party

receiving such production. Should the KHRC consider that any items are of a deliberative or

conciliatory nature or attorney work product of the KHRC’s legal staff, a brief summary of the

documents shall be served on all parties in this case.
    Case 2:20-cv-02461-JAR-GEB Document 24 Filed 04/19/21 Page 2 of 2




IT IS SO ORDERED.

                     Dated this 19th day of April, 2021.



                            s/ Gwynne E. Birzer
                            U.S. Magistrate Judge

                                                                   46574798.2




                                       2
